DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2022 and August 14, 2022 has been considered by the Examiner and made of record in the application file.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-2, 5, 7-8, 12, 13 and 16  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4 and 8 of U.S. Patent No. 11,457,385 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The independent claims 1,  7 and 12 of the current application include broader limitations of the independent claims 1, 4 and 8 of the U.S. Patent No 11,457,385 B2.
The limitation of claim 2, 8 and 13 of the current application can be read on limitations of claim 1, 4 and 8 of the U.S. Patent No. 11,457,385 B2.
The limitation of claim 5 and 16 of the current application can be read on limitations of claim 4 and 1 of the U.S. Patent No. 11,457,385 B2.

Nonetheless, claims 1-2, 5, 7-8, 12, 13 and 16 of the present application made the claim a broader version of claims 1, 4 and 8 of U.S. Patent No. 11,457,385 B2. Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claims 1-2, 5, 7-8, 12, 13 and 16 are not patentably distinct from claims 1, 4 and 8 of U.S. Patent No. 11,457,385 B2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (“Discussion on truncated Resume ID”, 3GPP TSG-RAN WG3 Meeting #92, R3-161252) (herein after Samsung) in view of Huawei (“Resume ID for non-NB-IoT UEs” 3GPP TSG-RAN WG3 Meeting #93bis, R3-162269) (herein after Huawei).

Regarding claim 1, Samsung discloses a communication method, comprising: receiving, by a network device (figure 20.2.2.x [New eNB]), a first message from a terminal device (figure 20.2.2.x [UE]), wherein the first message comprises a first part of a context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1  [RRCConectionResumeRequst]); sending, by the network device, a third message to a core network device, wherein the third message comprises the context identifier; wherein the context identifier is formed by the first part of the context identifier and the second part of the context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1 [RETRIEVE UE CONTEXT REQUEST]); and receiving, by the network device, context information of the terminal device from the core network device, wherein the context information of the terminal device is associated with the context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1 [RETRIEVE UE CONTEXT RESPONSE]).
Samsung fails to explicitly disclose receiving, by the network device, a second message from the terminal device, wherein the second message comprises a second part of the context identifier.  However, in the same field of endeavor, Huawei discloses receiving, by the network device, a second message from the terminal device, wherein the second message comprises a second part of the context identifier (see at least page 2 solution 3: Truncated Resume ID in Msg3 and the rest part of the Resume ID in Msg5).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Samsung as for purpose of providing the rest part of the 40bits Resume ID in Msg5 so that target eNB can get the full Resume ID.
Regarding claim 2, Samsung discloses the first part of the context identifier and the second part of the context identifier are obtained by truncating the context identifier (see at least section 2).
Regarding claim 3, Samsung discloses the context identifier uniquely identifies the terminal device within a tracking area or a public land mobile network (see at least section 2).
Regarding claim 4, Huawei discloses sending, by the network device, a fourth message to the terminal device to request the second part of the context identifier (see at least solution 3).  Same motivation as claim 1.
Regarding claim 5, Huawei discloses determining, by the network device based on the first message, whether the second part of the context identifier needs to be obtained; when it is determined that the second part of the context identifier needs to be obtained, sending, by the network device, a fourth message to the terminal device to request the second part of the context identifier (see at least solution 3).  Same motivation as claim 1.
Regarding claim 6, Huawei discloses the fourth message is sent to the terminal device through a common control channel (see at least solution 3).  Same motivation as claim 1.
Regarding claim 7, Samsung discloses a communication method, comprising: sending, by a terminal device, a first message to a network device, wherein the first message comprises a first part of a context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1  [RRCConectionResumeRequst]).
Samsung fails to explicitly disclose sending, by the terminal device, a second message to the network device, wherein the second message comprises a second part of the context identifier.  However, in the same field of endeavor, Huawei discloses sending, by the terminal device, a second message to the network device, wherein the second message comprises a second part of the context identifier (see at least page 2 solution 3: Truncated Resume ID in Msg3 and the rest part of the Resume ID in Msg5).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Samsung as for purpose of providing the rest part of the 40bits Resume ID in Msg5 so that target eNB can get the full Resume ID.
Regarding claim 8, Samsung discloses truncating, by the terminal device, the context identifier to obtain the first part of the context identifier and the second part of the context identifier (see at least section 2).
Regarding claim 9, Samsung discloses the context identifier uniquely identifies the terminal device within a tracking area or a public land mobile network. (see at least section 2).
Regarding claim 10, Huawei discloses receiving, by the terminal device, a fourth message from the network device for requesting the second part of the context identifier (see at least solution 3).  Same motivation as claim 7.
Regarding claim 11, Huawei discloses the fourth message is received through a common control channel (see at least solution 3).  Same motivation as claim 7.
Regarding claim 12, Samsung discloses an apparatus, comprising: a receiver; at least one processor; and one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to cause the apparatus to: receive a first message from a terminal device, wherein the first message comprises a first part of a context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1  [RRCConectionResumeRequst]); send a third message to a core network device, wherein the third message comprises the context identifier; wherein the context identifier is formed by the first part of the context identifier and the second part of the context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1 [RETRIEVE UE CONTEXT REQUEST]); and receive context information of the terminal device from the core network device, wherein the context information of the terminal device is associated with the context identifier (see at least section 20.2.2.x and figure 20.2.2.x-1 [RETRIEVE UE CONTEXT RESPONSE]).
Samsung fails to explicitly disclose receive a second message from the terminal device, wherein the second message comprises a second part of the context identifier.  However, in the same field of endeavor, Huawei discloses receive a second message from the terminal device, wherein the second message comprises a second part of the context identifier (see at least page 2 solution 3: Truncated Resume ID in Msg3 and the rest part of the Resume ID in Msg5).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Samsung as for purpose of providing the rest part of the 40bits Resume ID in Msg5 so that target eNB can get the full Resume ID.
Regarding claims 13-17, see above rejection claims 2-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
XU et al (US Pat. Pub. No. 2019/0159079) directed toward fast recovery of user equipment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LITON MIAH/Primary Examiner, Art Unit 2642